 In the Matter of GENERAL MOTORS CORPORATION,STYLING SECTIONandLOCAL 201,SOCIETY OF , DESIGNING ENGINEERS,AFFILIATEDWITHFEDERATION OF ARCHITECTS,ENGINEERS,CHEMISTS&TECHNICIANS,AFFILIATED WITH THE C. I. O.Case No. R-2689.-Decided July 16, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. H. M. Hogan, Mr. A. F. Power, Mr. Denton Jolly,andMr.Robert C. Carson,of Detroit, Mich., for the Company.Mr. Joseph S. JacobyandMr. S. O. Blackburn,of Detroit, Mich.,for the Union.Mr. Frederic B. Parkes, II,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 27, 1940, Local 201, Society of Designing Engineers,affiliated with Federation of Architects, Engineers, Chemists & Tech-nichians, affiliated with the C. I. 0., herein called the Union, filed withthe Regional Director for the Seventh Region (Detroit; Michigan) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees in the Styling Section ofGeneral Motors Corporation, herein called the Company, engaged inthe designing of automobiles, commercial vehicles, household appli-ances and parts therefor, and other industrial articles at Detroit,Michigan, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On June 13, 1941, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the At, and Article III, Section 3 ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and,to provide for an appropriate hearing upondue notice.On June 11, 1941, the Board, the Company, and theUnion enteredinto a"STIPULATION FOR CERTIFICATION OFREPRESENTATIVES UPON CONSENT ELECTION."'33 N L R B., No. 88.469 470DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the Stipulation, an election was conducted on June 20,1041, under the direction and supervision of the Regional Directoramong the draftsmen employed in the Styling Section of the Com-pany, including file-room attendants, but excluding chief draftsmenand assistant chief draftsmen, to determine whether or not said em-ployees desire to be represented for the purposes of collective bargain-ing by the Union.On June 23, 1941, the Regional Director issuedand duly served upon the parties an Election Report on the ballot.No objections to the conduct of the ballot or to the Election Reporthave been filed by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list --------- ----------------------------26Total ballots cast------------------------------------------- 18Total ballots challenged_____________________________________0Total blank ballots------------------------------------=-----1Total void ballots-------------------------------------------0Total valid votes cast_______________________________________ 17Votes cast for Local 201, Society of Designing Engineers,affiliated with the Federation of Architects,Engineers, Chem-ists and Technicians,affiliated with the C.I.0-------------- 12Votes cast against Local 201, Society of Designing Engineers,affiliated with the Federation of Architects,Engineers, Chem-ists and Technicians, affiliated with the C. I. 0--------------5Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees in the Styling Section of General MotorsCorporation, Detroit, Michigan, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.2.The draftsmen employed in the Styling Section of the Company,including file-room attendants, but excluding chief draftsmen andassistant chief draftsmen, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.3.Local 201, Society of Designing Engineers, affiliated with Fed-eration of Architects, Engineers, Chemists & Technicians, affiliatedwith the C. 1. 0., has been designated and selected by a majority ofthe employees in the above unit as their representative for the pur-poses of collective bargaining and is the exclusive representative ofall the employees in said unit within the meaning of Section 9 (c)of the Act. GENERAL MOTORS CORPORATION471CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT is HEREBY cERTIFIEI) that Local 201, Society of Designing Engi-neers, affiliated with Federation of Architects, Engineers, Chemists &Technicians, affiliated with the C. I. 0., has been designated andselected by a majority of the draftsmen, employed in the StylingSection of General Motors Corporation, Detroit, Michigan, includingfile-room attendants, but excluding chief draftsmen, and assistantchief draftsmen, as their representative for the purposes of collectivebargaining, and that, pursuant to the provisions of Section 9 (a)of the Act, Local 201, Society of Designing Engineers, affiliated withFederation of Architects, Engineers, Chemists & Technicians, affiliatedwith the C. I. 0., is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.